Citation Nr: 1525936	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1979.  He passed away in September 2008.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that held that new and material evidence had not been received to reopen the claim.  

In light of the favorable outcome of this decision, the Board finds that the appellant is not prejudiced by the Board reopening this claim and adjudicating it on the merits.

The RO in Waco, Texas, has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  A January 2010 rating decision denied service connection for the cause of the Veteran's death; the appellant did not appeal that determination and it became final. 

2.  Evidence added to the record since the January 2010 rating decision does relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and does raise a reasonable possibility of substantiating that claim.

3.  The Veteran died in September 2008.

4.  The competent medical evidence, and the competent and credible lay evidence, show that a service-connected disability caused or substantially or materially contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the January 2010 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The cause of the Veteran's death was incurred in by active service. 38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In this case, the Board is reopening and granting the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to the claim, such error was harmless and will not be further discussed.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The January 2010 rating decision that denied service connection for the cause of the Veteran's death explained in part that the evidence failed to show that the Veteran served in Vietnam or was exposed to Agent Orange.  Evidence of record at that time included the Veteran's service treatment and personnel records, private medical records and the certificate of the Veteran's death.  The Veteran's personnel records show that he was in Korea from March 31, 1967 to April 29, 1968.  The Veteran's military occupational specialty (MOS) was 17H40 [fire distribution systems crewman] and he served in the HHB 38th Artillery Group while in Korea.  The cause of the Veteran's death was metastatic lymphoma, due to (or as a consequence of) glioblastoma.  The appellant did not appeal that determination and it became final.  

Evidence received since the January rating decision includes a statement from a former VA VSR who observed that the Veteran had served in the Battalion Headquarters and his job would have required him to visit the companies under the battalion.  The 40 of the Veteran's MOS meant that he was a senior NCO, and most likely the Operation NCO, which meant that he would have had to visit units under his command.  Some of these companies were in the area exposed to Agent Orange.  So, by his visits to these companies, the Veteran would have been exposed to Agent Orange.  

The Board observes that if it is determined that a Veteran served in Korea between April 1, 1968, and August 31, 1971, in a unit determined by VA and the Department of Defense (DoD) to have operated in an area in or near the Korean DMZ in which herbicides were applied, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 76 Fed. Reg. 4,245 -4,250 (Jan. 25, 2011).  The Board observes that the 5th Battalion, 38th Artillery, is a unit determined by VA and the DoD to have operated in an area in or near the Korean DMZ in which herbicides were applied.

Other evidence submitted after the January 2010 rating decision includes an October 2013 statement form the Veteran's brother.  The brother stated that from June 1967 to July 1968, he was assigned to the HHB 38th Arty Bde(AD) Osan AFB, South Korea.  The duty station was Wolmi-Do Island, Incheon, South Korea.  The brother served with the Veteran there.  Their MOS was 17H40 Fire Distribution Systems (FDS) Crew Chief.  Part of the Crew Chiefs duties was to maintain the tactical site at the highest level of security.  The brother stated that he witnessed Military Engineers come on their site and spray chemicals around its perimeter to keep the foliage clear.  The Military Engineers also issued them the same chemicals to hand spray around the interior areas.  The Crews had to work in the interior of the site, and had to clear the brush away from inside the fence for a clear firing area.  This likely exposed them to whatever chemicals the engineers were using.  

The Board finds that these statements constitute new and material evidence.  They are presumed credible for the purpose of reopening the appellant's claim.  Kutscherousky, supra.  They are new evidence that was not previously submitted to VA.  They are material because they relate to an unestablished fact, that the Veteran was exposed to Agent Orange during active duty.  

Also after the January 2010 rating decision, the appellant submitted private medical records showing that the Veteran had been diagnosed with non-Hodgkin's lymphoma.  A July 2008 Procedure Note from a Radiation Oncology office provides a diagnosis of new diagnosis of lymphoma of the left lip, CD 20 positive for non-Hodgkin's lymphoma.  An August 2008 Procedure Note provides that the Veteran had a new diagnosis of non-Hodgkin's lymphoma of the left lip.  An August 2008 private hospitalization admission report provides that the Veteran's past medical history included B-cell, non-Hodgkin's lymphoma, status-post high-dose methotrexate.  

The Board finds that these medical records constitute new and material evidence.  They are presumed credible for the purpose of reopening the appellant's claim.  Kutscherousky, supra.  They are new evidence that was not previously submitted to VA.  They are material because they relate to an unestablished fact, that the lymphoma identified on the Veteran certificate of death was non-Hodgkin's lymphoma.  

In light of the foregoing, the appellant's claim for service connection for the cause of the Veteran's death is reopened.  

Service Connection

Inasmuch as the appellant's claim has been reopened, it must be considered de novo.  

The relevant law provides that when a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

As noted, if a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions, including non-Hodgkin's lymphoma.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).

The evidence reflects that during the relevant period the Veteran served in South Korea in an area in which herbicides are known to have been applied.  His death was caused by non-Hodgkin's lymphoma.  Applying the relevant law to these facts, the Board finds that the cause of the Veteran's death may be presumed to have been related to exposure to Agent Orange.  As a result, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e), 3.312.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


